 Case 5:17-cv-01415-AB-KK Document 258 Filed 03/25/19 Page 1 of 10 Page ID #:12687



 1   Mark D. Kemple (SBN 145219)
 2   kemplem@gtlaw.com
     Robert J. Herrington (SBN 234417)
 3   herringtonr@gtlaw.com
 4   Matthew R. Gershman (SBN 253031)
     gershmanm@gtlaw.com
 5   GREENBERG TRAURIG, LLP
 6   1840 Century Park East, Suite 1900
     Los Angeles, California 90067-2121
 7   Telephone: 310.586.7700
 8   Facsimile: 310.586.7800
     herringtonr@gtlaw.com
 9

10   Attorneys for Defendants WAL-MART STORES, INC.
     and WAL-MART ASSOCIATES, INC.,
11

12                              UNITED STATES DISTRICT COURT
13                          CENTRAL DISTRICT OF CALIFORNIA
14
     CHELSEA HAMILTON, et al.,                  CASE NO. 5:17-cv-01415 AB (KKx)
15

16                Plaintiffs,                   WALMART’S BRIEF REGARDING
                                                (1) ALTERNATIVE WORKWEEK
17
     v.                                         SCHEDULE NOT BEING AN
18                                              AFFIRMATIVE DEFENSE, AND (2)
     WAL-MART STORES, INC., a                   OBJECTIONS TO PLAINTIFFS’
19
     corporation, WAL-MART                      PROFFERED EVIDENCE OF
20   ASSOCIATES, INC., a corporation and        ALLEGED SUBSEQUENT
21
     DOES 1 through 50, inclusive,              REMEDIAL MEASURES
                                                IMPLEMENTED AFTER THE CLASS
22                Defendants.                   PERIOD
23
                                                Judge: Hon. Andre Birotte Jr.
24                                              Pretrial conference: March 15, 2019
25
                                                Trial: April 2, 2019

26

27

28
          WALMART’S BENCH BRIEF REGARDING WHETHER AWS IS AN AFFIRMATIVE DEFENSE & ALLEGED
                                  SUBSEQUENT REMEDIAL MEASURES
 Case 5:17-cv-01415-AB-KK Document 258 Filed 03/25/19 Page 2 of 10 Page ID #:12688



 1   I.     INTRODUCTION
 2          In their motion for partial summary judgment, Plaintiffs briefed and argued their
 3   contention that an Alternative Workweek Schedule (“AWS”) is an affirmative defense.
 4   [Dkt. 166 at 8.] In its Order on the parties’ motions for partial summary judgment, the
 5   Court stated:
 6          Walmart argues “AWS is not an exemption defense because it is not an
 7          exemption,” which are set forth in Wage Orders. (Dkt. No. 172 at 16.) The
 8          Court agrees. Labor Code section 510, which sets forth the general overtime
 9          requirements, expressly states the regular overtime requirements “do not apply
10          to the payment of overtime compensation to an employee working pursuant
11          to,” among other things, “[a]n alternative workweek schedule adopted
12          pursuant to Section 511.”
13   [Dkt. 236 at 19. (emphasis added).] At the March 15, 2019 final pretrial conference
14   hearing, however, Plaintiffs stated that their position that AWS remained an affirmative
15   defense for which Walmart had the burden of proof at trial and requested further briefing
16   on this issue. As set forth below, the Court correctly ruled that an AWS is not an
17   affirmative defense, and Plaintiffs have no basis to proceed otherwise.
18          Relatedly, at the parties’ subsequent in-person, meet-and-confer on March 19, 2019,
19   Plaintiffs stated that they will attempt to introduce evidence at trial that, after the class
20   period, Walmart ended the AWS at the Chino e-Commerce Fulfillment Center—the
21   inference being that this was purportedly a subsequent remedial measure and thus an
22   admission by Walmart that the previously-utilized AWS was not legally compliant. Such
23   evidence is improper, for several reasons. First, it is wholly irrelevant, as it concerns
24   schedule changes outside of the class period, after the class period had ended. Second,
25   under Plaintiffs’ theory, this would-be evidence of what Plaintiffs contend was a
26   subsequent remedial measure, which is plainly inadmissible to prove culpable conduct
27   under Federal Rule of Evidence 407. As such, Plaintiffs may not seek to present such
28
                                               1
          WALMART’S BENCH BRIEF REGARDING WHETHER AWS IS AN AFFIRMATIVE DEFENSE & ALLEGED
                                  SUBSEQUENT REMEDIAL MEASURES
 Case 5:17-cv-01415-AB-KK Document 258 Filed 03/25/19 Page 3 of 10 Page ID #:12689



 1   evidence at trial.
 2           For these reasons, and as further discussed below, Plaintiffs’ efforts to re-litigate a
 3   settled ruling regarding the burden on AWS should be rejected, and Plaintiffs should also
 4   not be allowed to put on irrelevant evidence of schedule changes occurring after the end of
 5   the class period.
 6   II.     LEGAL DISCUSSION
 7           A.    The Court Correctly Ruled that an AWS is Not an Affirmative Defense.
 8           As this Court correctly ruled, an AWS is not an exemption defense, because it is not
 9   an exemption. This is because exemptions are set forth in Wage Orders. See, e.g., Cal.
10   Code Regs. tit. 8, § 11090(1) (available exemptions). AWS, however, is in a separate
11   section not dealing with exemptions. Id. § 11090(3). This makes sense, because AWS
12   employees are not exempt from overtime, but rather opted for a different schedule whereby
13   they earn overtime at different thresholds. The Labor Code’s structure confirms this,
14   because the general overtime rules are in § 510, the AWS rules are in § 511, and § 515, in
15   turn, provides that the IWC “may establish exemptions from the requirement that an
16   overtime rate of compensation be paid pursuant to Sections 510 and 511.” In other words,
17   AWS is not the exemption defense, but rather there are overtime exemption defenses that
18   apply to the AWS rules.
19           Viewed another way, through Labor Code § 515, the Legislature confirmed that the
20   IWC’s ability to create defenses through Wage Orders was limited to promulgating
21   exemptions to the overtime thresholds under both Labor Code § 510 (regular overtime
22   thresholds) and § 511 (AWS overtime thresholds). See Cal. Labor Code § 511 (“The
23   Industrial Welfare Commission may establish exemptions from the requirement that an
24   overtime rate of compensation be paid pursuant to Sections 510 and 511 …”). Thus, the
25   IWC could not create a defense called AWS, but rather could only create defenses to the
26   overtime rules that exist either under Sections 510 (non-AWS) or 511 (AWS).
27           Further illustrating the point are the Judicial Counsel of California Civil Jury
28
                                                2
           WALMART’S BENCH BRIEF REGARDING WHETHER AWS IS AN AFFIRMATIVE DEFENSE & ALLEGED
                                   SUBSEQUENT REMEDIAL MEASURES
 Case 5:17-cv-01415-AB-KK Document 258 Filed 03/25/19 Page 4 of 10 Page ID #:12690



 1   Instructions (“CACI”). They contain two instructions for affirmative defenses to claims for
 2   unpaid overtime, but neither identifies AWS as a defense. See CACI 2720, 2721 (2019).
 3   In fact, these instructions do not address AWS at all, but instead address the executive
 4   exemption and administrative exemption—both of which are expressly listed as
 5   exemptions in the Wage Order, pursuant to the IWC’s promulgated authority, and thus
 6   CACI properly identifies those exemptions as affirmative defenses. See Cal. Code Regs.
 7   tit. 8, § 11090(1)(A)(1); and (2); see also Hon. Ming W. Chin et al., California Practice
 8   Guide: Employment Litigation, Ch. 19-O ¶ 19:1124.2 (2018) (explaining that it is an
 9   employer’s burden to demonstrate the administrative and executive exemptions from
10   overtime compensation, without any mention of the employer having the burden to
11   demonstrate the validity of an AWS).
12         At the parties’ March 19, 2019 meet and confer conference, Plaintiffs asserted that
13   AWS must be an affirmative defense if it is not referenced in Labor Code section 510, the
14   statute they cite as creating the cause of action for unpaid overtime. But the premise of
15   Plaintiffs’ argument is undone by the language of that very Labor Code section. As the
16   Court already held:
17         Labor Code section 510, which sets forth the general overtime requirements,
18         expressly states the regular overtime requirements ‘do not apply to the
19         payment of overtime compensation to an employee working pursuant to,’
20         among other things,”[a]n alternative workweek schedule adopted pursuant to
21         Section 511.”
22   (Dkt. 236 at 19 (quoting Labor Code § 510).) In other words, the very statute on which
23   Plaintiffs rely—Labor Code § 510—makes plain that, where an employee claims unpaid
24   overtime, the applicable rules depend on what type of schedule that employee worked.
25   Thus, the employee must prove as part of the claim that either (i) the AWS is invalid, and
26   therefore the rules in Section 510 apply and were violated by the employer, or (ii) the
27   different overtime rules applicable to an AWS under Section 511 were violated by the
28
                                              3
         WALMART’S BENCH BRIEF REGARDING WHETHER AWS IS AN AFFIRMATIVE DEFENSE & ALLEGED
                                 SUBSEQUENT REMEDIAL MEASURES
 Case 5:17-cv-01415-AB-KK Document 258 Filed 03/25/19 Page 5 of 10 Page ID #:12691



 1   employer.1 Either way, it is for the plaintiff to establish the employer did not pay the
 2   proper rate of pay based on the thresholds that the plaintiff proves are applicable in his or
 3   her case.
 4         This interpretation is consistent with the approach to determining the burden of proof
 5   in statutory claims as explained by the Supreme Court in Schaffer v. Weast, 546 U.S. 49,
 6   56-58 (2005): “When we are determining the burden of proof under a statutory cause of
 7   action, the touchstone of our inquiry is, of course, the statute.” Id. at 56. When, however,
 8   the plain text of the statute is silent as to the burden of proof, “the ordinary default rule [is]
 9   that plaintiffs bear the risk of failing to prove their claims.” Id. The Supreme Court also
10   articulated that, “absent some reason to believe that [the legislative body] intended
11   otherwise, therefore, we will conclude that the burden of persuasion lies where it usually
12   falls, upon the party seeking relief.” Id. at 57-58.
13         Plaintiffs have stated two reasons for why they believe that the Legislature intended
14   to shift the burden to employers. First, Plaintiffs state that the purpose of the Labor Code is
15   to protect employees, and all inferences should be made towards that end. This position
16   was explicitly addressed and rejected by the Supreme Court in Schaffer when it refused to
17   place the burden of proof on schools despite petitioner’s argument that students bearing the
18   burden of proof was inconsistent with the policy considerations underlying the Individuals
19   with Disabilities Education Act. Id. at 60. Further, as the Ninth Circuit has held, if a
20   legislative body “intended to depart from the default rule and make [a statutory element] an
21   affirmative defense or exemption” it would do so explicitly. Tourgeman v. Nelson &
22
     1
      Section 511 is drafted in similar fashion to Section 510—i.e., it lists the thresholds at
23   which an employee working an AWS is to be paid at his or her regular rate of pay versus
24   the overtime rate of pay. Employees working an AWS therefore may, as applicable, claim
     any or all of the following: (1) that the employer failed to pay overtime for hours worked
25   in excess of 10 in a day; (2) that the employer failed to pay overtime for hours worked in
26   excess of 8 in a day on days worked “beyond the regularly scheduled hours established by
     the alternative workweek agreement;” or (3) that the AWS is invalid, and thus the regular
27   overtime thresholds set forth in Section 510 should apply instead. Cal. Labor Code §§
28   511(a), 511(b).
                                              4
         WALMART’S BENCH BRIEF REGARDING WHETHER AWS IS AN AFFIRMATIVE DEFENSE & ALLEGED
                                 SUBSEQUENT REMEDIAL MEASURES
 Case 5:17-cv-01415-AB-KK Document 258 Filed 03/25/19 Page 6 of 10 Page ID #:12692



 1   Kennar, 900 F.3d 1105, 1110 (9th Cir. 2018). Here, the Legislature has demonstrated its
 2   ability to create exemptions (i.e., defenses) by explicitly delegating that authority to the
 3   IWC in Labor Code Section 515. Thus, if the Legislature intended to make an AWS an
 4   affirmative defense, it would have also done so explicitly.
 5         Further, Plaintiffs’ policy argument completely ignores the practical impact that such
 6   a burden shift would have. Namely, if an AWS was an affirmative defense, a single
 7   employee who did not want an AWS could essentially ensure that no California employer
 8   ever proposes an AWS, for if the employer were to do so, then after enactment of an AWS
 9   the employee could sue for overtime – with all its attendant costs – based on nothing more
10   than the assertion that he/she was not paid an overtime rate for work in excess of 8 hours.
11   That makes no sense, is the inverse of the public policy behind the rules allowing for
12   employees to self-select their schedules through an AWS election, and is contrary to the
13   plain language of Labor Code Section 510, which states that the 8-hour overtime threshold
14   does “not apply to the payment of overtime compensation to an employee working
15   pursuant to,’ among other things, ‘[a]n alternative workweek schedule adopted pursuant to
16   Section 511.’” (Dkt. 236 at 19 (quoting Labor Code § 510).)
17         Plaintiffs’ second contention is that AWS should be an affirmative defense because
18   Plaintiffs should not have the burden of proof on a claim where the evidence is allegedly in
19   a defendant’s control. Again, although the Supreme Court acknowledged the existence of
20   this principle, it stated that “this rule is far from being universal, and has many
21   qualifications upon its application” because “[v]ery often one must plead and prove matters
22   as to which his adversary has superior access to the proof.” Schaffer, 546 U.S. at 60. And
23   in Tourgeman, the Ninth Circuit addressed similar contentions in the context of the Fair
24   Debt Collection Practices Act. Specifically, the plaintiff argued that the burden of proof to
25   demonstrate the defendant’s net worth—a necessary element to a plaintiff’s claim—should
26   fall on the defendant because the defendant had unique control over that information.
27   Tourgeman, 900 F.3d at 1112. The Ninth Circuit rejected this contention because “it is not
28
                                              5
         WALMART’S BENCH BRIEF REGARDING WHETHER AWS IS AN AFFIRMATIVE DEFENSE & ALLEGED
                                 SUBSEQUENT REMEDIAL MEASURES
 Case 5:17-cv-01415-AB-KK Document 258 Filed 03/25/19 Page 7 of 10 Page ID #:12693



 1   uniquely difficult for consumer plaintiffs to acquire the debt collector’s financial
 2   information” and the plaintiff “had every opportunity to acquire evidence of . . . net worth.”
 3   Id. at 1113. So too here. Plaintiffs have failed to identify anything “uniquely difficult”
 4   about acquiring Walmart’s records for the AWS vote—nor could they. Simply, Plaintiffs
 5   have conducted extensive discovery in this matter and have hundreds of pages of AWS
 6   meeting and election records that they intend to introduce at trial. In fact, the AWS
 7   documents are not unique from any other documents used to prove a wage-and-hour
 8   claim—which documents often are in an employer’s possession. This is exactly what the
 9   discovery process is for. Plaintiffs have certainly never claimed that they have insufficient
10   evidence to prove their claim, although Walmart would accept such a concession. Plainly,
11   as the Ninth Circuit held, there is no reason to consider shifting the burden of proof where
12   the documents are not “uniquely difficult” to acquire.
13         At that same meeting of counsel, Plaintiffs also repeated the arguments they
14   previously made to the Court in their partial summary judgment briefing. Namely, they
15   again cited Maldanado v. Epsilon Plastics, Inc., 22 Cal. App. 5th 1308, 1326 (2018), and
16   claimed it somehow establishes that AWS is a defense. But, as previously discussed in the
17   briefing leading up to the Court’s AWS ruling, Maldonado contained no analysis on this
18   issue, but rather just assumed AWS was a defense, citing to Ramirez v. Yosemite Water
19   Co., 20 Cal. 4th 785, 794-795 (1999). But Ramirez did not involve an AWS and made no
20   finding about whether an AWS is an exemption defense. Instead, Ramirez simply
21   addressed the evidentiary burden regarding the outside salesperson exemption, which is
22   specifically labeled as one of the available exemptions to the overtime rules under the
23   Wage Order. See, e.g., Cal. Code Regs. tit. 8, § 11090(1)(C). Thus, Ramirez simply held,
24   in that context involving an express exemption, that “the assertion of an exemption from
25   the overtime laws is considered to be an affirmative defense, and therefore the employer
26   bears the burden of proving the employee's exemption.” Ramirez, 20 Cal. 4th at 794-95.
27   Returning to Maldonado, that decision therefore did not appear to consider that: (1)
28
                                              6
         WALMART’S BENCH BRIEF REGARDING WHETHER AWS IS AN AFFIRMATIVE DEFENSE & ALLEGED
                                 SUBSEQUENT REMEDIAL MEASURES
 Case 5:17-cv-01415-AB-KK Document 258 Filed 03/25/19 Page 8 of 10 Page ID #:12694



 1   employees working an AWS are not exempt from overtime, but rather remain eligible for
 2   overtime, see, e.g., Cal. Code Regs. tit. 8, § 11090(3)(B)(1); and (2) Labor Code § 515
 3   provides that IWC Wage Orders may create overtime exemptions for those working an
 4   AWS, just as for those working a non-AWS. In sum, unlike in Ramirez, the outside
 5   salesperson exemption is not at issue, and, unlike that exemption or any other exemption
 6   from overtime laws, AWS is not listed in any statute or Wage Order as one of the
 7   enumerated exemptions (i.e., defenses) to overtime.
 8         Plaintiffs also cited to Morrelli v. Corizon Health, Inc., No. 1:18-cv-1395-LJO-SAB,
 9   2019 U.S. Dist. LEXIS 29717 (E.D. Cal. Feb. 25, 2019), and make the same claims.
10   However, exactly as in Maldonado, the Morelli court merely restated the holding in
11   Ramirez—which addressed only an expressly enumerated exemption in the Wage Order,
12   i.e., the outside sales person exemption—without any apparent analysis of whether an
13   AWS is actually an exemption, and without any recognition of the fact that no statute or
14   Wage Order ever includes AWS amongst the list of enumerated exemptions (i.e., defenses)
15   to overtime. Id. at *22.
16         Finally, Plaintiffs generally pointed to the DLSE manual, without citing a specific
17   section of it. But even assuming Plaintiffs meant to cite Section 56.22.2 of the DLSE
18   manual, any reliance thereon would be misplaced, because that section simply describes
19   the burden in an agency investigation—not civil litigation. There is no agency
20   investigation before the Court, and thus any evidentiary rules or burdens that would apply
21   in agency investigations are irrelevant. To that end, the DLSE section never says that
22   AWS is an exemption defense in a civil court action. Further still, settled law holds that
23   the DLSE Manual is a void regulation and, as such, the California Supreme Court holds
24   that the manual’s interpretations are “entitled to no deference.” Gattuso v. Harte-Hanks
25   Shoppers, Inc., 42 Cal. 4th 554, 563 (2007); see also McFarland v. Guardsmark, LLC, 538
26   F. Supp. 2d 1209, 1217 (N.D. Cal. 2008) (rejecting reliance on DLSE Manual, “as the
27   California Supreme Court has found that the DLSE Manual is a void regulation”), aff’d,
28
                                              7
         WALMART’S BENCH BRIEF REGARDING WHETHER AWS IS AN AFFIRMATIVE DEFENSE & ALLEGED
                                 SUBSEQUENT REMEDIAL MEASURES
 Case 5:17-cv-01415-AB-KK Document 258 Filed 03/25/19 Page 9 of 10 Page ID #:12695



 1   588 F.3d 1236 (9th Cir. 2009).
 2            At bottom, the Court correctly ruled that an AWS is not an affirmative defense in its
 3   summary judgment Order, and any attempt by Plaintiffs to revisit this argument now
 4   should be denied for the same reasons articulated in that Order.
 5            B.    The Court Should Preclude Plaintiffs’ Attempt to Introduce Evidence of
 6                  that Walmart Stopped Using the AWS After the Class Period Ended,
 7                  Because that is Irrelevant, and if Plaintiffs’ Contention Was Correct,
 8                  Would Be Inadmissible Under Fed. R. Evid. 407.
 9            At the March 19, 2019 in-person, meet-and-confer conference, Plaintiffs indicated
10   that they intend to introduce evidence that Walmart ended the AWS after the end of class
11   period. But any such schedule changes implemented by Walmart after the class period
12   have absolutely no bearing on this action, and should be excluded as irrelevant. See Fed.
13   R. Evid. 401, 402.
14            Plainly, Plaintiffs want to argue to the jury that, in implementing such a schedule
15   change, Walmart somehow admitted that the AWS was never properly enacted. In other
16   words, Plaintiffs want to argue subsequent remedial measures. But even if this inference
17   was true (it is not), it is black-letter law that such evidence and argument is not allowed at
18   trial.
19            Specifically, under Federal Rule of Evidence 407, “[w]hen measures are taken that
20   would have made an earlier injury or harm less likely to occur, evidence of the subsequent
21   measures is not admissible to prove . . . culpable conduct.” Fed. R. Evid. 407. And in the
22   employment context, the Ninth Circuit specifically applies Rule 407’s bar on such
23   evidence, holding that, when considering whether to admit evidence of a subsequent
24   remedial measure “[f]rom a policy standpoint, the law should encourage employers to
25   undertake remedial action without regard to their ultimate liability.” Swinton v. Potomac
26   Corp., 270 F.3d 794, 815 (9th Cir. 2001). Accordingly, the evidence that Plaintiffs seek to
27

28
                                               8
          WALMART’S BENCH BRIEF REGARDING WHETHER AWS IS AN AFFIRMATIVE DEFENSE & ALLEGED
                                  SUBSEQUENT REMEDIAL MEASURES
 Case 5:17-cv-01415-AB-KK Document 258 Filed 03/25/19 Page 10 of 10 Page ID #:12696



 1   introduce (and the argument they would make from it) is not allowed and must be
 2   excluded. Fed. R. Evid. 407.
 3                                        Respectfully submitted,
 4   DATED: March 25, 2019                GREENBERG TRAURIG LLP
 5
                                          By /s/ Mark D. Kemple
 6                                        Attorneys for Defendants
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             9
        WALMART’S BENCH BRIEF REGARDING WHETHER AWS IS AN AFFIRMATIVE DEFENSE & ALLEGED
                                SUBSEQUENT REMEDIAL MEASURES
